DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 63-83, in the reply filed on 10/24/2022 is acknowledged.
In response to species election, applicant elected species as follows with traverse.

    PNG
    media_image1.png
    257
    738
    media_image1.png
    Greyscale

Claims 65-66, 78, and 80-82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/24/2022.
In response to applicant’s traverse of species election, applicant’s argument of “no search burden to find the species” is not persuasive because applicant did not provide a prior art reference as evidence to show all the claimed species can be found in a reference without search burden. Thus, the species election requirement is maintained. However, if an elected species is found allowable, the prior art search will be expanded to the non-elected species.
Claim Status
Claims 63-83 are pending. 
Claims 1-62 and 84-102 are cancelled.
Claims 65-66 78, 80-82 are withdrawn as being directed to a non-elected invention, the election having been made on 10/24/2022.
Claims 63-64, 67-77, 79, and 83 have been examined

Priority
This application is a 371 of PCT/US19/29573 04/29/2019
PCT/US19/29573 has PRO of 62664535 04/30/2018
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 63-64, 67-72, 79, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan et al. (Journal of clinical Oncology. 2014; 32(15) suppl 8077) in view of Cisowski et al. (The American Journal of Pathology. 2011; 179(1): 513-523.).
Claim 63 is drawn to a method of treating a drug-induced, senescent cancer in a subject comprising administering to a subject a therapeutic amount of a protease-activated receptor (PAR) antagonist such that the drug-induced, senescent cancer is treated.
Gopalan et al. teach administration of CDK 4/6 inhibitor palbociclib to treat non-small cell lung cancer (Title). Gopalan et al. teach palbociclib is a highly specific CDK4/6 inhibitor and has been shown to inhibit cell cycle progression and promote cellular senescence (p2, col 1, para 1), reading on a method of administering palbociclib to treat non-small cell lung cancer (NSCLC) by inhibiting cell cycle progression and promoting cellular senescence in a cancer patient.
Gopalan et al. do not teach further administration of a therapeutic amount of a protease-activated receptor (PAR) antagonist to treat the cancer patient under palbociclib therapy.
[AltContent: textbox ([img-media_image2.png]    [img-media_image3.png])]Cisowski et al. teach “Targeting Protease-Activated Receptor-1 with Cell-Penetrating Pepducins in Lung Cancer” (Title). Cisowski et al. show PAR1 is important for lung cancer cell migration and a PAR1 antagonist (e.g., pepducins) inhibits cell migration including a non-small cell lung cancer cell line of A549 and primary lung tumor as follows (Fig 4). Cisowski et al. further suggest an inhibitor of PAR1 can also be a small molecule antagonist of PAR1 (p519, col 2, last para), reading on a therapeutic amount of a protease-activated receptor (PAR) antagonist in claim 63. 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Gopalan’s palbociclib with Cisowski’s PAR1 antagonist because (a) Gopalan et al. teach administration of CDK 4/6 inhibitor palbociclib to treat non-small cell lung cancer (Title) and (b) Cisowski et al. show PAR1 is important for lung cancer cell migration and an administered PAR1 antagonist beneficially inhibits cell migration including a non-small cell lung cancer cell line of A549 and primary lung tumor (Fig 4). The combination would have reasonable expectation of success because both references teach administration of an anti-cancer compound to treat non-small cell lung cancer.
With respect to claim 64, it would be obvious to treat non-small cell lung cancer with a combination of Gopalan’s CDK 4/6 inhibitor palbociclib and Cisowski’s PAR1 antagonist by administering the combination at the same time to maximize treatment of non-small cell lung cancer.
With respect to claims 67-71, Gopalan et al. teach administration of CDK 4/6 inhibitor palbociclib to treat non-small cell lung cancer (Title). Gopalan et al. teach palbociclib is a highly specific CDK4/6 inhibitor and has been shown to inhibit cell cycle progression and promote cellular senescence (p2, col 1, para 1).
With respect to claim 72, Cisowski et al. show a PAR1 selective antagonist (e.g., pepducins) inhibits cell migration including a non-small cell lung cancer cell line of A549 and primary lung tumor as follows (Fig 4).
With respect to claim 79 and 83, Gopalan et al. teach administration of CDK 4/6 inhibitor palbociclib to treat non-small cell lung cancer (Title). Cisowski et al. show a PAR1 antagonist (e.g., pepducins) inhibits cell migration including a non-small cell lung cancer cell line of A549 and primary lung tumor (Fig 4).

2.	Claims 72-74 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan et al. in view of Cisowski et al. as applied to claims 63-64, 67-72, 79, 83, and further in view of Flaumenhaft et al. (Trends Pharmacol Sci. 2017 August ; 38(8): 701–716; Online publication 2017 May 27.).
Claim 72-73 is drawn to a protease-activated receptor (PAR) antagonist is selected from the group consisting of vorapaxar (SCH 530348), SCH 79797, atopaxar (E5555), any derivatives, esters and salts thereof, and combinations thereof.
Gopalan et al. in view of Cisowski et al. teach a method of treating CDK 4/6 inhibitor palbociclib-induced senescent non-small cell lung cancer comprising administering a protease-activated receptor (PAR) antagonist as applied to claims 63-64, 67-72, 79, and 83 above. 
Cisowski et al. teach a PAR1 antagonist can be a peptide or a small molecule (p519, col 2, last para), but do not teach a PAR1 antagonist as vorapaxar (SCH 530348).

    PNG
    media_image4.png
    432
    414
    media_image4.png
    Greyscale
Flaumenhaft et al. teach PAR1 is an oncogene participating in several aspects of malignancy including angiogenesis, tumor invasiveness, metastases and migration (p8, Preventing tumor progression), consistent with Cisowski et al. Flaumenhaft et al. teach a PAR1 antagonist can be a peptide or a small molecule (p24, Table I). Flaumenhaft et al. show Vorapaxar (blue) is an orthosteric inhibitor that binds nearly irreversibly to the ligand binding pocket on the extracellular surface of PAR1 (red) shown as follows (p23, Fig 3A), reading on claims 72-74.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings of Gopalan et al. in view of Cisowski et al. and Flaumenhaft’s Vorapaxar because (a) Gopalan et al. in view of Cisowski et al. teach administer a PAR1 antagonist of a peptide or a small molecule to treat a NSCLC patient being treated by a CDK 4/6 inhibitor of palbociclib and (b) Flaumenhaft et al. show Vorapaxar (blue) is an orthosteric inhibitor that binds nearly irreversibly to the ligand binding pocket on the extracellular surface of PAR1 (p23, Fig 3A). the combination would have reasonable expectation of success because both Cisowski et al. and Flaumenhaft et al. teach administration of a PAR1 antagonist to treat lung cancer (Cisowski et al. Fig 4; Flaumenhaft et al. p8, Preventing tumor progression).
3.	Claims 75-77 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan et al. in view of Cisowski et al. and Flaumenhaft et al. as applied to claims 63-64, 67-74, 79, 83, and further in view of Gurbel et al. (Expert Opin. Investig. Drugs (2011) 20(10):1445-1453.).
Claim 75 is drawn to the dosage of Vorapaxar is from about 0.03 mg/kg to about 15 mg/kg.
Gopalan et al. in view of Cisowski et al. and Flaumenhaft et al. teach administration of Vorapaxar to a NSCLC patient under palbociclib treatment. 
Gopalan et al. in view of Cisowski et al. and Flaumenhaft et al. do not specify a dosage of Vorapaxar.
Gurbel et al. teach “Vorapaxar: a novel protease-activated receptor-1 inhibitor (Title). Gurbel et al. teach an oral dosage of Vorapaxar optimized at ≥ 1 mg/kg sufficient to inhibit PAR1 (p1448, col 2, last para), reading on claims 75-77. MPEP 2144.05 (II)(A) states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings of Gopalan et al. in view of Cisowski et al. and Flaumenhaft et al. with Gurbel’s dosage of Vorapaxar because Gopalan et al. in view of Cisowski et al. and Flaumenhaft et al. teach administration of Vorapaxar to inhibit PAR1 in a patient and Gurbel et al. teach an oral dosage of Vorapaxar can be optimized at ≥ 1 mg/kg sufficient to inhibit PAR1 (p1448, col 2, last para). The combination would have reasonable expectation of success because both Flaumenhaft et al. and Gurbel et al. teach the use of Vorapaxar to inhibit PAR1.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
17-November-2022




/ARADHANA SASAN/Primary Examiner, Art Unit 1615